PER CURIAM:
Joyce E. Rowley seeks to appeal the district court order consolidating her two cases and denying as moot several pending motions. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Rowley seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Rowley’s motion for stay of proceedings and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.